On defendant’s motion to strike allegations, plaintiffs’ counsel, on argument, consented to have stricken the words “ and still is ” from paragraph third of the amended complaint. The word “ arbitrarily ” in paragraph seventh is directed to be stricken. Accordingly, on defendant’s appeal, the order is unanimously modified to strike out the above-quoted words, and, as so modified, affirmed. On plaintiffs’ appeal, the order is unanimously affirmed in all respects, with $20 costs and disbursements to the defendant-respondent. Settle order on notice. Present — Peck, P. J., Dore, Van Yoorhis and Breitel, JJ.